EXHIBIT 10.10
FORM OF OFFER LETTER FOR EXECUTIVE OFFICERS
[Date]
[Full Name]
[Address Line 1]
[Address Line 2]
Dear [First Name]:
I am pleased to offer you the position of [Position Title] reporting to
[Supervisor’s Name and Title].
Your starting salary will be $[insert annual base salary] per year, which equals
$[insert monthly base salary] per month, subject to periodic review. In
addition, you will be eligible to participate in an annual executive incentive
compensation plan of [insert percentage of cash bonus plan]% of your base salary
which may be over or under achieved based upon Company performance and your
ability to meet your objectives under the plan.
[If stock options are to be granted, insert the following paragraph]
As a further incentive, we will recommend to the Board of Directors (or an
applicable subcommittee) that you be granted an non-qualified option to purchase
[insert the number of option shares to be granted] shares of Callidus Software
Inc. common stock subject to the terms and conditions of the Company’s stock
plan, and the Company’s policies and procedures. Such Option shall be granted
effective as of the last trading day of the month in which you commence your
employment with the Company (“Grant Date”) and shall vest over a period of four
(4) years with 25% of the shares vesting one (1) year after the Grant Date and
the remaining 75% of the shares vesting in equal monthly installments thereafter
over the remaining three (3) years, subject to your continued employment with
the Company.
[If restricted stock units are to be awarded, insert the following paragraph]
In addition, we will recommend to the Board of Directors that you be awarded
[insert the number of RSU shares to be awarded] shares of restricted stock
units, subject to the terms and conditions of the Company’s stock plan and the
Company’s policies and procedures. Such RSU shall be awarded effective on the
last trading day of the month in which you commence employment (the “Award
Date”) and such RSU shall vest over a period of three (3) years with 33.33% of
the shares vesting one (1) year after the Award Date and the remaining 66.67% of
the shares vesting in standard quarterly installments over the remaining two
(2) years thereafter subject to your continued employment with the Company.
[If the employee is to be a Section 16 officer, insert the following paragraph]
As a new member of executive management, we will also recommend to the Board
that you be classified as a Section 16 officer of Callidus, and that you should
therefore be granted benefits in connection with a corporate change of control
and indemnification in the case of litigation. Copies of our Board of Directors
approved Change of Control Agreement and Indemnification Agreement are included
for your review and execution. You will need to execute and return these
agreements to me for them to become effective.
As a regular, full-time employee, you are eligible to participate in Callidus’
benefits programs, including medical, vision, and dental insurance, and 401(k)
and ESPP plans, as set forth in our Callidus Benefits Guidebook. Our standard
policy requires that you have a reasonably clean driving record and credit
history and that we successfully complete a background check. This offer is also
contingent upon your completing

 



--------------------------------------------------------------------------------



 



and executing an Employment, Confidential Information and Invention Assignment
Agreement (“Invention Agreement”).
The Company is an “at will” employer, which means that the employment
relationship may be terminated at any time by either the Company or by you, with
or without notice and with or without cause. By signing below, you acknowledge
that your employment at Callidus is for an unspecified duration, and neither
this letter, nor your acceptance thereof, constitutes a contract of employment.
Should you be involuntarily terminated other than for cause at any time, you
shall receive a 7-month base pay severance payment (lump sum) and payment of
your applicable COBRA for 7 months, in return for signing a full release of
rights.
Upon separation from the Company for any reason, you also agree to return to the
Company any equipment that has been provided to you or reimburse the Company the
cost for such equipment. The Company reserves the right to deduct such costs
from any final payments made to you in accordance with state and federal laws.
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
business days of your date of hire with Callidus, or our employment relationship
with you may be terminated for cause. The Company’s standard policy also
requires that you participate in our direct deposit payroll program.
[First Name], on behalf of Callidus Software, we very much look forward to your
acceptance of this offer. I have enclosed two executed copies of this offer
letter. As evidence of your acceptance, please sign both letters and return one
original along with the signed Invention Agreement to [Insert Name and Title]
via the enclosed Federal Express envelope or otherwise to: Callidus Software,
Attn: [Insert Name and Title], 160 West Santa Clara Street, Suite 1500, San
Jose, CA 95113, not later than [Date] at 5:00 p.m. PST.
We look forward to working with you at Callidus Software. If you have any
questions regarding any points in this letter please feel free to contact me.
Welcome aboard!
Sincerely,
[Full Name]
[Title of Authorized Officer]
Callidus Software Inc.
I accept the terms of this letter and agree to keep the terms of this letter
confidential.

             
 
Signature of [Full Name]
     
 
Date    
 
           
I agree to start work for Callidus Software on:
           
 
           
 
      Start Date    

 